FILED
                            NOT FOR PUBLICATION                                OCT 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10335

               Plaintiff - Appellee,             D.C. No. 2:94-cr-00328-LKK

  v.
                                                 MEMORANDUM *
JAMES H. SANDERS and ROBERT M.
WRIGHT,

               Defendants - Appellants.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       James H. Sanders and Robert M. Wright appeal pro se from the district

court’s vexatious litigant order and denial of Wright’s motion for a default

judgment. Because this order was not a final decision under 28 U.S.C. § 1291 or


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the collateral order doctrine, we dismiss for lack of jurisdiction.

      Sanders and Wright contend that they are entitled to a default judgment

under Fed. R. Civ. P. 55 because neither the government nor the district court has

opposed their motions for transfer of venue and recusal of the district court judge.

Sanders and Wright also contend that the district court abused its discretion by

issuing a vexatious litigant order with regard to Wright. Contrary to their

contentions, neither the denial of a default judgment in a criminal case nor the

vexatious litigant order constituted an appealable order. See Molski v. Evergreen

Dynasty Corp., 500 F.3d 1047, 1055 (9th Cir. 2007). Moreover, Wright and

Sanders’s contentions regarding the change in venue and recusal of the district

court judge lack merit.

      Appellants’ motions for leave to file a supplemental appendix to the reply

brief and to withdraw miscellaneous notices are granted.

      Appellants’ motions for “summary reversal” of the district court’s order and

for further consideration by a merits panel of appellants’ “motion for summary

ruling” are denied as moot.

      DISMISSED.




                                           2                                   10-10335